MEMORANDUM **
Albert Dotson appeals the district court’s order denying his habeas corpus petition under 28 U.S.C. § 2254 as untimely. We have jurisdiction under 18 U.S.C. § 1291. We review de novo the district court’s dismissal of Dotson’s habeas petition, see Patterson v. Stewart, 251 F.3d 1243, 1245 (9th Cir.2001), and we reverse and remand.
Dotson contends that his § 2254 petition was timely filed because the statute of *988limitations period was tolled during the time that he was unaware of the enactment of the Antiterrorism and Effective Death Penalty Act (AEDPA), due to the failure of his prison law library to maintain a copy of it.
The district court did not have the benefit of our decisions issued after its denial of Dotson’s § 2254 petition. See Whalem/Hunt v. Early, 233 F.3d 1146 (9th Cir.2000); Bunney v. Mitchell, 262 F.3d 973 (9th Cir.2001); Welch v. Newland, 267 F.3d 1013, mandate stayed, 269 F.3d 1124 (9th Cir.2001); see also Carey v. Saffold, - U.S. -, 122 S.Ct. 2134, - L.Ed.2d -(2002). Thus we are persuaded that a remand is necessary for the district court to make further findings.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.